Citation Nr: 1046755	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  05-28 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia South 
Carolina


THE ISSUE

Entitlement to service connection for arthritis of the bilateral 
knees and feet, to include as secondary to service-connected 
sciatica of the left thigh, residual of shrapnel wound with loss 
of use of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This matter was previously remanded by the Board for additional 
development in November 2008 and in July 2009.  That development 
has been completed, and the case is once again before the Board 
for appellate review.


FINDING OF FACT

The Veteran does not have a diagnosed disability of the feet 
(other than service-connected loss of use of the left foot) or 
knees.


CONCLUSION OF LAW

Arthritis of the bilateral knees and feet was not incurred in or 
aggravated by military service, nor is it secondary to a service-
connected disability, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in April 2005 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to this 
claimed condition.

The Veteran's service treatment records, VA treatment records, 
and VA authorized examination reports have been associated with 
the claims file.  The Board specifically notes that the Veteran 
was afforded VA examinations with respect to his disabilities on 
appeal.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
collectively predicated on a review of the claims file; contain a 
description of the history of the disabilities at issue; document 
and consider the relevant medical facts and principles; and, to 
the extent possible, provide an opinion as to the etiology of the 
Veteran's claimed disabilities.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including arthritis, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 
 
The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

The Veteran contends that he has arthritis of the bilateral knees 
and bilateral feet.  The Board notes that the Veteran is 
presently service-connected for sciatica of the left thigh, 
residual of shrapnel wound with loss of use of the left foot.  In 
addition, the Board denied service connection for arthritis of 
the left ankle, right ankle, and right hip in July 2009.  
Therefore, the Board's inquiry will focus on that evidence 
specifically pertaining to arthritis of the Veteran's knees and 
feet.

Service treatment records are negative for any complaints, 
treatment, or diagnoses related to the knees or feet.  The 
Veteran underwent an enlistment examination in June 1968 and a 
separation examination in April 1971.  Both examinations were 
within normal limits and noted no relevant abnormalities.

The Veteran was afforded a VA examination in August 2005.  He 
complained of pain in the knees, especially during weather 
changes, and experienced some stiffness, particularly in the 
morning.  On examination, range of motion for the knees was 0 to 
110 degrees bilaterally without pain.  No crepitus was noted.  
The knees were also stable with respect to anterior, posterior, 
medial, and lateral forces.  The feet were also examined.  No 
abnormalities were noted.  The examiner diagnosed the Veteran 
with bilateral knee pain without objective findings.

In his August 2005 VA Form 9, the Veteran indicated that the 
injury to his left side caused him to favor that side and put 
considerable weight and work on his right side to compensate.   
He believed this caused damage to his right side.

The Veteran underwent an additional VA examination in August 
2009.  With respect to the feet, the Veteran reported that he 
developed flat feet after a shrapnel injury in 1972.  He denied 
any problems prior to military service.  He complained of 
constant burning and pain in both feet, rated as 3/10 in 
severity.  He experienced flare-ups every day, rated as 9/10 in 
severity.  He treated his condition with over-the-counter 
orthotics.  On examination, the feet were without corns, 
calluses, or edema.  There were no flat feet.  There was no pain 
on manipulation of the midline Achilles tendon.  There was no 
painful motion, restricted motion, tenderness, abnormal 
weightbearing, weakness, or instability of the feet.  X-rays were 
negative for pes planus.  The examiner noted arthritis in the 
right ankle, but did not identify any specific objective evidence 
for a bilateral foot diagnosis.

With respect to the knees, the Veteran reported that his left leg 
injury in service caused an abnormal gait which affected both 
knees.  He did not recall any specific injury to the knees.  He 
reported constant pain, rated as 6/10 in severity, without 
locking, instability, or swelling.  He had flare-ups every day, 
rated as 7/10 in severity.  He took no medication for his 
condition.  On examination , range of motion was 0 to 130 degrees 
with pain, bilaterally.  The knees were stable with Lachman, 
drawer, varus, and valgus stressing.  There was no palpable 
tenderness or crepitus.  McMurray's testing was negative for 
meniscal derangement.  X-rays of the knees were negative.  The 
examiner concluded that the objective data from the claims file 
and clinical examination did not support a bilateral knee 
diagnosis.  There was no evidence of arthritis of the knees and 
no findings to show any aggravation of the knees as a result of a 
shrapnel wound sustained to the left thigh.

In a March 2010 addendum, the August 2009 examiner again noted 
that there was no diagnosed condition with respect to the knees.

Based on the evidence of record, the Board finds that service 
connection for arthritis of the bilateral knees and feet is not 
warranted.  As noted above, VA examinations in 2005 and 2009 
yielded no current diagnosis with respect to either the feet or 
the knees.  While the Veteran reported pain in his feet and 
knees, pain in and of itself is not a disability for purposes of 
VA compensation. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.").

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).

The Board has considered the Veteran's own statements in support 
of his claim.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of evidence 
that must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to Court decisions, it surely applies to 
those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran is competent to 
render diagnoses of arthritis, flat feet, or other conditions 
related to the knees or feet.  While the Veteran is certainly 
competent to report symptoms such as pain, he has not been shown 
to be competent to identify specific disorders based solely on 
observation.  Further, while the Veteran has asserted that his 
knee and feet conditions are the result of his service-connected 
sciatica, he has not demonstrated the medical knowledge required 
to establish such an etiological nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions].  
Therefore, although the statements of the Veteran offered in 
support of his claim have been given full consideration by the 
Board, they are not considered competent medical evidence of a 
diagnosis and do not serve to establish a medical nexus between 
these claimed disorders and the Veteran's period of service or a 
service-connected disability.

The preponderance of the evidence is against finding that the 
Veteran has a bilateral knee or foot condition etiologically 
related to active service.  The appeal is accordingly denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for arthritis of the bilateral knees and feet 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


